                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DEREK HUTTER,                                         §
         Movant,                                      §
                                                      § 3:17-cv-3146-M (BT)
v.                                                    § 3:14-cr-0495-M (BT)
                                                      §
UNITED STATES OF AMERICA,                             §
          Respondent.                                 §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE, AND
                DENYING CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. Petitioner filed objections, and the District Court has made a de novo review of

those portions of the proposed Findings and Recommendation to which objection was made.

The objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. §

2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by

reference the Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case in

support of its finding that the petitioner has failed to show (1) that reasonable jurists would find

this Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial of a

constitutional right” and “debatable whether [this Court] was correct in its procedural ruling.”
Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

        In the event, the petitioner will file a notice of appeal, the court notes that

( )     the petitioner will proceed in forma pauperis on appeal.

(X)     the petitioner will need to pay the $505.00 appellate filing fee or submit a motion to

        proceed in forma pauperis.

        SO ORDERED this 8th day of February, 2019.



                                                    _________________________________
                                                    BARBARA M. G. LYNN
                                                    CHIEF JUDGE




        1
                   Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:
         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
         when it enters a final order adverse to the applicant. Before entering the final order, the court may
         direct the parties to submit arguments on whether a certificate should issue. If the court issues a
         certificate, the court must state the specific issue or issues that satisfy the showing required by 28
         U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
         seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
         motion to reconsider a denial does not extend the time to appeal.
         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
         entered under these rules. A timely notice of appeal must be filed even if the district court issues a
         certificate of appealability.
